UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7170


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL PAUL PUZEY, a/k/a Big Pete,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.      Gina M. Groh,
District Judge.   (3:00-cr-00057-GMG-JES-16; 3:04-cv-00063-JPB-
JES)


Submitted:   December 18, 2014            Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Paul Puzey, Appellant Pro Se.  Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael       Paul     Puzey     seeks      to    appeal        the   district

court’s order denying his motion to amend his 28 U.S.C. § 2255

(2012) motion.           The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate          of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.   Cockrell,        537 U.S. 322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Puzey has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense    with       oral   argument       because         the    facts     and    legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3